In an action to recover damages for personal injury, plaintiff appeals from an order of the Supreme Court, Kings County, entered March 24, 1964, which denied her application to reconsider a previous denial of her application for a general preference in trial. Order affirmed, with $10 costs and disbursements. Although the order appealed from denies plaintiff’s application for reconsideration, it was actually based on additional facts (report of court-appointed physician). As such it is appealable (Polito v. Town of Babylon, 5 A D 2d 877). In our opinion, on the record presented, there was no abuse of discretion at Special Term in denying the preference. Neither has the plaintiff demonstrated on the record presented that she has been deprived of any constitutional right by the manner in which the rule has been administered (Mercurio v. Kesler, 12 A D 2d 959).
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.